Citation Nr: 1722310	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  09-38 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for heart murmur.

2.  Entitlement to service connection for an eye disability, claimed as left eye scar tissue and dry eye syndrome.

3.  Entitlement to service connection for a low back disability, claimed as chronic sciatic nerve disability.

4.  Entitlement to a compensable rating for reoccurring ovarian cysts. 

5.  Entitlement to a compensable rating for bilateral pes planus with plantar fasciitis.

6.  Entitlement to a compensable rating for posttraumatic degenerative arthritis, right wrist.

7.  Entitlement to an initial rating in excess of 10 percent for trochanteric bursitis, right hip.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1994 to September 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2015, the Board remanded the claims on appeal to the Agency of Original Jurisdiction (AOJ) to afford the Veteran a hearing before the Board.  In substantial compliance with the Board's remand directives, the AOJ scheduled the Veteran for a February 2017 hearing.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).    

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2017.  A transcript is of record.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.
The issues of entitlement to the following are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ: (1) service connection for a low back disability, claimed as chronic sciatic nerve disability; (2) a compensable rating for posttraumatic degenerative arthritis, right wrist; and (3) an initial rating in excess of 10 percent for trochanteric bursitis, right hip. 


FINDINGS OF FACT

1.  During the February 2017 hearing, the Veteran requested to withdraw her appeal for entitlement to service connection for heart murmur.

2.  During the February 2017 hearing, the Veteran requested to withdraw her appeal for entitlement to service connection for an eye disability, claimed as left eye scar tissue and dry eye syndrome.

3.  The reoccurring ovarian cysts disability is not manifested by a significantly disabling impairment of the urinary or gynecological systems, or skin.  

4.  The reoccurring ovarian cysts disability is manifested by symptoms that require continuous treatment.

5.  For the entire period on appeal, the Veteran's bilateral foot disability has been manifested by moderate pain on use and manipulation, which is not relieved by orthotics.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for heart murmur have been met.  See 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for an eye disability, claimed as left eye scar tissue and dry eye syndrome, have been met.  See 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for a rating of 10 percent, but no higher, for reoccurring ovarian cysts disability have been met.  See 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.116, Diagnostic Code (DC) 7615 (2016).

4.  The criteria for a rating of 10 percent, but no higher, for bilateral foot disability have been met.  See 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

I.  Withdrawing Appeals for Heart Murmur and Eye Disability

The Veteran and/or her authorized representative may withdraw an appeal at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204.  During the February 2017 hearing, the Veteran, through her representative, requested to withdraw her appeals for entitlement to service connection for heart murmur and an eye disability, claimed as left eye scar tissue and dry eye syndrome.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.





II.  Increased Rating for Reoccurring Ovarian Cysts

Based on the following evidence currently of record, the Board finds that a 10 percent rating for reoccurring ovarian cysts is warranted.  See 38 C.F.R. § 4.116, DC 7615. 

Under DC 7628, a noncompensable evaluation is assigned unless there is a significantly disabling impairment of the urinary or gynecological systems, or skin.  See 38 C.F.R. § 4.116, DC 7628.  The Board finds that the Veteran's description of current symptoms does not warrant a finding that they are significantly disabling.  As such, a noncompensable evaluation is warranted under DC 7628.  

However, the Board finds that additional evaluation under DC 7615 is consistent with the record and more favorable to the Veteran.  As such, the Board will continue its analysis under DC 7615.

Disabilities rated under DC 7615 are rated under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs (Formula).  Under the Formula, a noncompensable rating is warranted for symptoms that do not require continuous treatment.  See 38 C.F.R. § 4.116, DC 7615.  A 10 percent rating is warranted for symptoms that require continuous treatment.  Id.

In the report of medical history upon separation, the Veteran indicated that she had had laparoscopic surgery on her ovarian cysts.  

In the November 2007 VA examination, the examiner noted information provided by the Veteran based on a transvaginal and pelvic ultrasound examination in September 2004.  However, no objective findings were collected and/or discussed.

A December 2007 pelvic ultrasound revealed "a few small follicular cyst[s]" on the right ovary, but identified no masses on the left ovary.

In the April 2009 Notice of Disagreement, the Veteran stated that she continued to have medical issues with the cysts.  
In the June 2009 statement, the Veteran stated that the cysts do not always disseminate during her cycle and that they are very painful when they grow to a certain size.  The Veteran also stated that they are even more painful when they do not disseminate.

During the February 2017 hearing, the Veteran testified that she had an ablation, which helped to alleviate some of the problems, but that she still constantly felt "like little pain and tissue passes" when the cysts randomly burst.  

In this case, the Board finds that the Veteran is competent to report symptoms of pain because this requires only personal knowledge as it comes to her through her senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In light of this medical evidence, in conjunction with the Veteran's competent and credible lay statements concerning the type and severity of her symptomatology and functional impairment, the Board finds that the Veteran's reoccurring ovarian cysts more nearly approximates the level of severity contemplated by a 10 percent rating under Diagnostic Code 7615.  As such, an increased rating of 10 percent, but no higher, for reoccurring ovarian cysts is warranted in this case.  Because the symptoms are controlled by continuous treatment, a higher rating is not warranted, and there are no other applicable rating criteria.

III.  Increased Rating for Bilateral Pes Planus with Plantar Fasciitis

Based on the following evidence currently of record, the Board finds that a compensable rating for bilateral pes planus with plantar fasciitis is warranted.  See 38 C.F.R. § 4.71a, DC 5276.  As such, this claim is granted and evaluated at 10 percent disabling.  

Under DC 5276, a noncompensable rating is warranted for mild symptoms relieved by built-up shoe or arch support.  See 38 C.F.R. § 4.71a, DC 5276.  A 10 percent rating is warranted for moderate symptomatology, including weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  Id.  A 30 percent rating is warranted for severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  Id.

In the November 2007 VA examination, the examiner indicated that there was pes planus on standing with weightbearing bilaterally.  There were no calluses; however, there was tenderness along the medial arch on both sides and also on the medial aspect of the heels.  There was also mild tenderness without any swelling over the Achilles tendon and the alignment of the Achilles tendon was normal both with and without weightbearing.

In the June 2009 statement, the Veteran stated that she had chronic pain in both arches and had orthotics issued, but that they did not help with the pain.

During the February 2017 hearing, the Veteran testified that she wore inserts and felt pain under her feet.  

As previously mentioned, the Board finds that the Veteran is competent to report symptoms of pain because this requires only personal knowledge as it comes to her through her senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In light of this medical evidence, in conjunction with the Veteran's competent and credible lay statements concerning the type and severity of her symptomatology and functional impairment, the Board finds that the Veteran's bilateral foot disability more nearly approximates the level of severity contemplated by a 10 percent rating for moderate bilateral pes planus.  As such, an increased rating of 10 percent, but no higher, for bilateral pes planus is warranted in this case.  Because there is not objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities, a higher rating than 10 percent is not warranted.  There are no other applicable rating criteria.





ORDER

Entitlement to service connection for heart murmur is dismissed.

Entitlement to service connection for an eye disability, claimed as left eye scar tissue and dry eye syndrome, is dismissed.

Entitlement to a 10 percent rating for reoccurring ovarian cysts is granted. 

Entitlement to a 10 percent rating for bilateral pes planus with plantar fasciitis is granted.


REMAND

The Veteran seeks entitlement to the following: (1) service connection for a low back disability, claimed as chronic sciatic nerve disability; (2) a compensable rating for posttraumatic degenerative arthritis, right wrist; and (3) an initial rating in excess of 10 percent for trochanteric bursitis, right hip.  While the additional delay is regrettable, the Board finds that a remand is required to fairly decide the Veteran's claims.

VA must provide an examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  During the pendency of the appeal and following the most recent VA examination in November 2007, it was determined that adequate VA examinations of the joints must, if possible, note facial expressions of pain, crepitation in soft tissues and joint structures, and test for pain throughout range of motion in various ways.  See Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59.  The joints involved "should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  See 38 C.F.R. § 4.59.

In this case, the Veteran was most recently provided with a pertinent VA examination in November 2007.  As previously mentioned, the examiner diagnosed the Veteran with the following: trochanteric bursitis, right hip; bilateral pes planus, with plantar fasciitis; residuals, post traumatic degenerative arthritis with cystic change of carpal bone lunate (right wrist); right ovarian cysts, small, post laparoscopic drainage; and myofascial low back pain with no radiculopathy. 

Regarding the back, the examiner indicated tenderness over the lumbar spine and in the right sacroiliac area, flexion at 75 degrees with pain at the end, extension at 20 degrees, lateral flexion at 16 degrees to the right and 18 degrees to the left, and rotation at 20 degrees to the right and 30 degrees to the left.  With repetitive movements, the Veteran indicated pain, and had flexion at 68 degrees, extension at 25 degrees, and lateral flexion and rotation unchanged.  During straight leg raises, the Veteran indicated pain when raising the right leg and pain mostly on the right side of the waist rather than in the back.  

Regarding the right hip, the examiner indicated tenderness over the greater trochanter, flexion at 80 degrees, extension at 0 degrees, abduction at 35 degrees, adduction at 12 degrees, external rotation at 25 degrees, and internal rotation at 15 degrees.  The Veteran indicated pain when the right hip was moved.  For comparison, the left hip flexion was measured at 95 degrees.  With repetitive movements, the Veteran indicated pain, and had flexion at 80 degrees, extension at 0 degrees, abduction at 20 degrees, adduction at 15 degrees, and external and internal rotation unchanged.

Regarding the right wrist, the examiner indicated tenderness over the lateral aspect of the right wrist, but noted no swelling and no evidence of inflammation such as redness or warmth.  The Veteran had flexion at 70 degrees, extension at 64 degrees, ulnar deviation at 50 degrees, and radial deviation at 20 degrees.  There was no pain associated with repetitive movements and range of movement was unchanged.  

First, the Board highlights that the November 2007 examiner determined there was no radiculopathy.  However, a February 2017 letter from a private chiropractor stated that the Veteran had been treated since July 2010 for "chronic lumbar and cervical pain along with vertigo and numbness radiating along the lateral side of her right leg."  It also stated that the Veteran had responded to treatment, but "will continue to need following care as needed for flare-ups due to her chronic condition."  As the nature and severity of the Veteran's low back disability seems to have worsened since the November 2007 VA examination, further clarification is necessary.  

Second, the Board notes that the November 2007 examiner did not provide a nexus opinion regarding whether the low back disability is etiologically or causally related to her service.  The Board further notes there are no VA or private nexus opinions regarding this issue currently of record.  

Nexus is currently undeterminable from the service medical records (SMRs).  The Board highlights that September 2005 SMRs indicate list lumbago and lumbar radiculopathy.  The treating physician noted the Veteran's complaints of low back pain for the past ten months, but also noted that there were no radicular symptoms present.

The Board also highlights that July 2006 SMRs note the Veteran's reports of intermittent low back pain spanning the last year, that began radiating to her left posterior thigh.  Although the treating physician noted some tenderness on palpation, sensory exam findings were normal.  As such, because nexus is undeterminable from the SMRs and because there is no nexus opinion of record, further clarification is necessary.

Finally, the Board finds that the November 2007 findings for the back, hip, and wrist are now inadequate.  See Correia, 28 Vet. App. at 168-70.  As such, VA must afford the Veteran a new examination that is Correia-compliant.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  Seek a new examination by an appropriate medical professional to clarify the current nature and severity of the Veteran's:

(a)  right wrist disability, and 

(b)  right hip disability.

All testing should be Correia-compliant.  See Correia, 28 Vet. App. at 168-70.

2.  Seek a new examination and a nexus opinion to address whether it is at least as likely as not (50 percent probability or greater) that any low back disability was either caused or aggravated by the Veteran's service.  

The opinion should also address any neurological abnormalities from the low back disability.

The examiner should provide a complete rationale for all findings and opinions.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


